                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     LEWIS W. JOHNSON,                                  Case No. 19-cv-03936-RMI
                                   9                    Plaintiff,
                                                                                            ORDER OF DISMISSAL WITH LEAVE
                                  10             v.                                         TO AMEND
                                  11     PATRICIA HERNANDEZ, et al.,                        Re: Dkt. No. 1
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. § 1983. He

                                  15   has been granted leave to proceed in forma pauperis.

                                  16                                              DISCUSSION

                                  17          Standard of Review

                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  20   1915A(a). In the course of this review, the court must identify any cognizable claims, and dismiss

                                  21   any claims which are frivolous, malicious, fail to state a claim upon which relief may be granted,

                                  22   or those which seek monetary relief from a defendant who is immune from such relief. See id. at

                                  23   1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t,

                                  24   901 F.2d 696, 699 (9th Cir. 1990).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.” While specific facts are not necessary, the

                                  27   statement should impart fair notice of the nature of the claim and the grounds upon which it rests.

                                  28   Erickson v. Pardus, 551 U.S. 89, 93 (2007). While it is true that a complaint “does not need
                                   1   detailed factual allegations . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment]

                                   2   to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                   3   cause of action will not do . . . [the] [f]actual allegations must be enough to raise a right to relief

                                   4   above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   5   omitted). A complaint must therefore proffer “enough facts to state a claim to relief that is

                                   6   plausible on its face.” Id. at 570. The “plausible on its face” standard of Twombly has been

                                   7   explained as such: “[w]hile legal conclusions can provide the framework of a complaint, they must

                                   8   be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   9   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                  10   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  11           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1)

                                  12   that a right secured by the Constitution or laws of the United States was violated; and, (2) that the
Northern District of California
 United States District Court




                                  13   alleged deprivation was committed by a person acting under the color of state law. West v. Atkins,

                                  14   487 U.S. 42, 48 (1988).

                                  15           Legal Claims

                                  16           Plaintiff alleges that he tripped and fell at his prison job severely injuring himself.

                                  17           The Constitution does not mandate comfortable prisons, but neither does it permit

                                  18   inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). The treatment a prisoner

                                  19   receives in prison and the conditions under which he is confined are subject to scrutiny under the

                                  20   Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993). In its prohibition of “cruel

                                  21   and unusual punishment,” the Eighth Amendment places restraints on prison officials, who may

                                  22   not, for example, use excessive force against prisoners. See Hudson v. McMillian, 503 U.S. 1, 6-7

                                  23   (1992). The Amendment also imposes duties on these officials, who must provide all prisoners

                                  24   with the basic necessities of life such as food, clothing, shelter, sanitation, medical care and

                                  25   personal safety. See Farmer, 511 U.S. at 832. A prison official violates the Eighth Amendment

                                  26   when two requirements are met: (1) the deprivation alleged must be, objectively, sufficiently

                                  27   serious, Farmer, 511 U.S. at 834 (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)), and (2) the

                                  28   prison official possesses a sufficiently culpable state of mind, id. (citing Wilson, 501 U.S. at 297).
                                                                                           2
                                   1           Neither negligence nor gross negligence will constitute deliberate indifference. See Farmer

                                   2   at 835-37 & n.4. A prison official cannot be held liable under the Eighth Amendment for denying

                                   3   a prisoner humane conditions of confinement unless the standard for criminal recklessness is met,

                                   4   that is, the official knows of and disregards an excessive risk to inmate health or safety. See id. at

                                   5   837.

                                   6           “In a § 1983 or a Bivens action – where masters do not answer for the torts of their servants

                                   7   – the term ‘supervisory liability’ is a misnomer. Absent vicarious liability, each Government

                                   8   official, his or her title notwithstanding, is only liable for his or her own misconduct.” Iqbal, 556

                                   9   U.S. at 677 (finding under Twombly, 550 U.S. at 544, and Rule 8 of the Federal Rules of Civil

                                  10   Procedure, that complainant-detainee in a Bivens action failed to plead sufficient facts “plausibly

                                  11   showing” that top federal officials “purposely adopted a policy of classifying post-September-11

                                  12   detainees as ‘of high interest’ because of their race, religion, or national origin” over more likely
Northern District of California
 United States District Court




                                  13   and non-discriminatory explanations).

                                  14           A supervisor may be liable under section 1983 upon a showing of (1) personal

                                  15   involvement in the constitutional deprivation or (2) a sufficient causal connection between the

                                  16   supervisor’s wrongful conduct and the constitutional violation. Henry A. v. Willden, 678 F.3d 991,

                                  17   1003-04 (9th Cir. 2012). Even if a supervisory official is not directly involved in the allegedly

                                  18   unconstitutional conduct, “[a] supervisor can be liable in this individual capacity for his own

                                  19   culpable action or inaction in the training, supervision, or control of his subordinates; for his

                                  20   acquiescence in the constitutional deprivation; or for conduct that showed a reckless or callous

                                  21   indifference to the rights of others.” Starr v. Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (citation

                                  22   omitted). The claim that a supervisory official “knew of unconstitutional conditions and ‘culpable

                                  23   actions of his subordinates’ but failed to act amounts to ‘acquiescence in the unconstitutional

                                  24   conduct of his subordinates’ and is ‘sufficient to state a claim of supervisory liability.’” Keates v.

                                  25   Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (quoting Starr, 652 F.3d at 1208) (finding that

                                  26   conclusory allegations that supervisor promulgated unconstitutional policies and procedures which

                                  27   authorized unconstitutional conduct of subordinates do not suffice to state a claim of supervisory

                                  28   liability).
                                                                                          3
                                   1           Plaintiff states that while working at his job at a warehouse in the prison, he tripped over a

                                   2   hazard and suffered a severe injury. Compl. (dkt. 1) at 3. Plaintiff adds that Defendants failed to

                                   3   provide a safe work environment, and neglected to identify and repair an unspecified tripping

                                   4   hazard. Id. While Plaintiff identities three Defendants on the coversheet of the Complaint, Plaintiff

                                   5   fails to describe their individual actions or omissions in the body of the Complaint. To proceed

                                   6   with a civil rights action, Plaintiff must identify the specific actions of each individual defendant

                                   7   and describe how they violated his constitutional rights. If a defendant is a supervisor, Plaintiff

                                   8   must describe that person’s involvement. Plaintiff must also provide more information regarding

                                   9   the hazard that caused him to fall. Plaintiff is also reminded that it is not enough that Defendants

                                  10   may have been negligent; instead, Plaintiff must present allegations that demonstrate an Eighth

                                  11   Amendment violation in that Defendants were deliberately indifferent to his safety.

                                  12           To the extent plaintiff argues that the requirements of his job led to the injury, the Eighth
Northern District of California
 United States District Court




                                  13   Amendment is implicated in prison work claims only if the prisoner has alleged that he was

                                  14   compelled to perform “‘physical labor which [was] beyond [his] strength, endanger[ed his life] or

                                  15   health, or cause[d] undue pain.’” Morgan v. Canady, 465 F.3d 1041, 1045 (9th Cir. 2006) (quoting

                                  16   Berry v. Bunnel, 39 F.3d 1056, 1057 (9th Cir. 1994) (per curiam)). Accordingly, the Complaint is

                                  17   dismissed with leave to amend for Plaintiff to provide more information with respect to the legal

                                  18   standard set forth above.

                                  19                                              CONCLUSION

                                  20           1. The complaint is DISMISSED with leave to amend in accordance with the standards

                                  21   set forth above. The amended complaint must be filed within twenty-eight (28) days of the date

                                  22   this Order is filed and must include the caption and civil case number used in this Order and the

                                  23   words AMENDED COMPLAINT on the first page. Because an amended complaint completely

                                  24   replaces the original complaint, Plaintiff must include in it all the claims he wishes to present. See

                                  25   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Plaintiff may not incorporate material

                                  26   from the original complaint by reference. Failure to amend within the designated time will result

                                  27   in the dismissal of this case.

                                  28           2. It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the court
                                                                                           4
                                   1   informed of any change of address by filing a separate paper with the clerk headed “Notice of

                                   2   Change of Address,” and must comply with the court’s orders in a timely fashion. Failure to do so

                                   3   may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil

                                   4   Procedure 41(b).

                                   5          IT IS SO ORDERED.

                                   6   Dated: October 10, 2019

                                   7

                                   8
                                                                                                     ROBERT M. ILLMAN
                                   9                                                                 United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
